PAGE, Justice
(concurring).
I agree with the court’s conclusion that the application of Minn.Stat. § 609.342, subd. 1(g) (2012), does not violate B.A.H.’s constitutional rights to due process or equal protection. I am troubled, however, by the court’s silence in the face of B.A.H.’s contention that “both boys committed first-degree criminal sexual conduct.” B.A.H. argues that X.X. was also guilty of first-degree criminal sexual conduct because X.X. is his first cousin, B.A.H. was under 16 years of age at the time of the offense, and X.X. sexually penetrated him. This argument cannot go unchallenged because it harkens back to a day when sexual assault victims were considered as culpable as the perpetrators of such assaults. See generally Vivian Berger, Man’s Trial, Woman’s Tribulation: Rape Cases in the Courtroom, 77 Colum. L.Rev. 1, 12-16 (1977). Moreover, B.A.H.’s argument reflects an incorrect understanding of Minnesota law.
Minnesota Statutes § 609.342, subd. 1 (2012), provides in part:
A person who engages in sexual penetration with another person ... is guilty of criminal sexual conduct in the first degree if....
[[Image here]]
(g) the actor has a significant relationship1 to the complainant and the complainant was under 16 years of age at the time of the sexual penetration. Neither mistake as to the complainant’s age nor consent to the act by the complainant is a defense[.]
Minnesota Statutes § 609.341, subd. 2 (2012), defines an “actor” as the “person accused of criminal sexual conduct.” Minnesota Statutes § 609.341, subd. 13 (2012), defines a “complainant” as a “person alleged to have been subjected to criminal sexual conduct, but need not be the person who signs the complaint.” X.X. has not been accused, as that term is used in section 609.341, subdivision 2, of criminal sexual conduct in this case. X.X., having been subjected to criminal sexual conduct, is, however, a complainant. B.A.H. is the only person accused of criminal sexual conduct. Thus, under section 609.342, subdivision 1(g), B.A.H. is the only “actor.” I would further note that there is no evidence in this case, much less any allegation, that B.A.H. was subjected to criminal sexual conduct.
Because X.X. is the only person in this case “alleged to have been subjected to criminal sexual conduct,” and B.A.H. is the only person “accused of criminal sexual conduct,” B.A.H.’s contention that both he and X.X. clearly violated section 609.342, subdivision 1(g), is simply wrong.

. It is undisputed that B.A.H. and X.X. are first cousins, and therefore have a "significant relationship.” See Minn.Stat. § 609.341, subd. 15(2) (2012) (including first cousins within the definition of "significant relationship”).